DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/874,121, filed January 18, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed May 4, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 15/874,121, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant has amended independent Claims 1 and 20 to resolve the indefiniteness issue by removing the respective phrases “that indicates whether the adversarial example appears realistic to a human observer” and “whether the realism score indicates whether the adversarial example appears realistic to a human observer”, and therefore the 112(b) rejections for Claims 1, 3-5, 7, 9-14 and 20 previously set forth in the Non-Final Office Action mailed February 4, 2022 are withdrawn.  
Regarding Applicant’s Remarks for Claims 1, 3-5, and 9-14 under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. PGPUB 2019/0005386 (filed 7/1/2017) [henceforth referred as Chen] in view of Kurakin et al., Adversarial Machine Learning at Scale, November 4 2016 [hereafter referred as Kurakin], in further view of Holtham et al., U.S. PGPUB 2018/0247156, provisional application 62/539,931 filed 8/1/2017 and provisional application 62/527,658 filed 6/30/2017 [henceforth referred as Holtham], in even further view of Luo et al., Towards Imperceptible and Robust Adversarial Example Attacks against Neural Networks, January 15, 2018 [hereafter referred as Luo]; for Claims 7 and 20 under 35 U.S.C. 103 as being unpatentable over Chen in view of Kurakin, in further view of Holtham, in even further view of Luo, in even further view of Navratil et al., US PGPUB 2019/0213503, filed 1/8/2018 [henceforth referred as Navratil]; and for Claims 15-19 under 35 U.S.C. 103 as being unpatentable over Chen in view of Sax et al., Adversarial Examples in NLP Contexts, retrieved from web.archive.org, dated Feb 22, 2016 [hereafter referred as Sax], Applicant has provided a set of Amendments to the Claims filed May 5, 2022, in which dependent Claim 3 is integrated into independent Claims 1 and 20 in such a way that independent Claims 1 and 20 are directed to a non-obvious improvement of training a machine-learning model by generating a first adversarial example from a training example corresponding to image input, where the gradient of a loss function for the training example is determined, and the training example is perturbed in a direction opposite the direction of the gradient to generate this first adversarial example; determining a realism score for this first adversarial example and adjusting one or more hyperparameters of the machine-learning model; generating an additional adversarial example using the machine-learning model according to the adjusted one or more hyperparameters; and re-training the machine-learning model using the additional adversarial example; and dependent Claim 19 is integrated into independent Claim 15 in such a way that independent Claim 15 is directed to a non-obvious improvement of training a machine-learning model by generating a first adversarial example from a training example corresponding to natural language processing input by perturbing the training example; generating a score for this first adversarial example where the score indicates nonconformity of the adversarial example to an acceptable input data space; adjusting one or more hyperparameters of the machine-learning model relative to a boundary of the acceptable input data space; generating an additional adversarial example using the machine-learning model according to the adjusted one or more hyperparameters to conform the additional adversarial example to the input data space; and re-training the machine-learning model using the additional adversarial example, and as such, these amendments overcome the existing prior art references and place the claims in condition for allowance.
Examiner has discussed with the Applicant’s attorney of record one minor informality identified in amended independent Claim 20 (a typographical error), where the correction for this typographical error is presented in the Examiner’s Amendment section provided below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with James Noel on June 17, 2022.
Please amend the claims according to the attached PDF document titled “ExaminerAmendment.pdf”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121